Citation Nr: 1827009	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to a rating in excess of 20 percent for service-connected status post left shoulder bone spurs. 
 
5. Entitlement to a compensable rating for a service-connected right shoulder strain.

6. Entitlement to a compensable rating for a service-connected residual scar from left shoulder bone spurs. 

7. Entitlement to a compensable rating for service-connected migraine and tension headaches.

8. Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

9. Entitlement to an effective date prior to December 2, 2014 for the increased, 20 percent disability rating for status post left shoulder bone spurs.

10. Entitlement to an effective date prior to May 12, 2008 for the award of service connection for residual scar from the left shoulder bone spurs.

11. Entitlement to an effective date prior to January 23, 2012 for the award of service connection for PTSD.

12. Entitlement to an effective date prior to December 2, 2014 for the award of service connection for a right shoulder strain.

13. Entitlement to an effective date prior to January 23, 2015 for the award of service connection for migraine and tension headaches.

14. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994, April 2002 to May 2002, and from October 2007 to March 2008.  He has verified service in the Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A total disability rating based on individual unemployability (TDIU) is for consideration because the Veteran has asserted that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The issues of entitlement to an increased rating for a left shoulder bone spurs, an increased rating for right shoulder strain, an increased rating for left shoulder residual scar, an earlier effective date for the increased, 20 percent disability rating for status post left shoulder bone spurs, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The competent evidence of record does not demonstrate a diagnosis of chronic fatigue syndrome proximate to the claim or during the appeal period, and; the Veteran's fatigue has a known etiology.

3. The Veteran has a diagnosis of fibromyalgia requiring continuous medication.

4. The preponderance of the competent and credible evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to service.

5. The Veteran's service-connected migraine and tension headaches have not been manifested by symptoms equivalent to those of migraine headaches with characteristic prostrating attacks averaging one in two months over a period of several months; rather, the symptoms presented have been equivalent to less frequent migraine attacks.

6. The Veteran's service-connected PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.

7. The disagreement with the effective date for the grant of service connection for a left shoulder scar filed in September 2015 constitutes a freestanding claim, which is barred as a matter of law.

8. The disagreement with the effective date for the grant of service connection for PTSD filed in September 2015 constitutes a freestanding claim, which is barred as a matter of law.

9. The Veteran's first claim of record for entitlement to service connection for a right shoulder disability was received on December 2, 2014.

10. The Veteran's first claim of record for entitlement to service connection for headaches was received on January 23, 2015.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.317, 4.88a (2017).

2. The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.71a, Diagnostic Code 5025 (2017).

3. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for a compensable rating for the Veteran's migraine and tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2017).

5. The criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

6. The claim for an effective date earlier than May 12, 2008, for the grant of service connection for a left shoulder scar is dismissed.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

7. The claim for an effective date earlier than January 23, 2012, for the grant of service connection for PTSD is dismissed.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

8. The criteria for an effective date prior to December 2, 2014 for the grant of service connection for a right shoulder disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.158, 3.400 (2017).

9. The criteria for an effective date prior to January 23, 2015 for the grant of service connection for headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.158, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of Operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317 (2017).  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph 38 C.F.R. § 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2017).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4) (2017).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Chronic Fatigue Syndrome

The Veteran's Form DD-214 Certificate of Release or Discharge from Active Duty reflects that he served in Southwest Asia from August 1990 to March 1994.  Chronic fatigue syndrome is one of the qualifying presumptive conditions under 38 C.F.R. § 3.317.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

Private treatment records from August 2010 indicate that the Veteran complained of musculoskeletal discomfort and fatigue.  The Veteran's medical history included chronic anxiety state.  Dr. R.H. assessed the Veteran with fibromyalgia and stated that the Veteran "fulfilled the CDC criteria for chronic fatigue syndrome".  Dr. R.H. noted that the Veteran's fibromyalgia and chronic fatigue syndrome were thought to be caused by stress.  

A private treatment record dated in July 2011 indicates that the Veteran complained of fatigue.  He was assessed with "insomnia due to medical condition" and Dr. M.C. found that the Veteran's fibromyalgia caused a sleep disorder.

During a December 2011 VA Gulf War Guidelines examination, the examiner noted that the Veteran has anxiety with nightmares and insomnia.  The Veteran reported seeking medical treatment since discharge for "pain and fatigue."  The examiner noted that the Veteran was diagnosed with chronic fatigue syndrome in August 2010 but at the time of the examination, diagnosed "other malaise and fatigue" not associated with the Gulf War or an undiagnosed illness.  Rather, the Veteran's fatigue was thought to be related to his activities of daily living and his lifestyle.  The Veteran reported being prescribed Wellbutrin for the condition and that he takes "power naps" when he needs to during the day.  The examiner noted that the Veteran recently passed a Department of Transportation physical and drove a truck by himself up to 25 hours at a time during the week.  He stated that he was very active with his family and church on the weekends and had to take naps.  He described a full and active schedule with his family.  

The examiner found that the Veteran did not have an acute onset of chronic fatigue syndrome and that other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination, or laboratory tests.  The examiner stated that the Veteran did not have debilitating fatigue causing a reduced daily activity level to less than 50 percent of pre-illness level.  The examiner did not find any symptoms or signs attributable to chronic fatigue syndrome but noted that the Veteran reported that he struggled to get out of bed for some years but once he was up and moving, he was okay.  The Veteran described soreness in his muscles from feet to shoulders.  He reported that the fatigue will last longer than 24 hours when he exercises.  The Veteran reported chronic headaches that worsened when his fatigue started.  The Veteran described pain in various areas that was not migratory.  Although the pain may vary in intensity, it would remain in the same place.  The Veteran endorsed anxiety and attention deficit disorder.  The Veteran also noted sleep disturbance related to severe nightmares.  The examiner found that the Veteran has poor attention and an inability to concentrate but did not find the cognitive impairments to be related to chronic fatigue syndrome.     

After a review of medical records, taking a history, performing a physical examination, and a review of the medical literature on Chronic Fatigue Syndrome, the examiner found that it was less than likely that the diagnosis of Chronic Fatigue Syndrome is accurate.  The examiner found that the symptoms described by the Veteran most likely can be explained by fatigue that is in response to his work as a full-time semi-truck, long-distance driver, with an exceptionally active home life.  The Veteran described a quick evaluation in August 2010 leading to the diagnosis, and the examiner found that the report from that evaluation does not explain the rationale for a diagnosis of Chronic Fatigue Syndrome.  Additionally, the examiner noted that a diagnosis of Chronic Fatigue Syndrome is contradicted by the Veteran's volunteering information that he recently passed a Department of Transportation examination to drive a semi-truck long distances.  The examiner felt that an accurate diagnosis of the condition and its necessity of treatment with rest especially prohibits the likelihood of successfully passing approval to drive long distances.  The examiner further found that the Veteran's described fatigue was less than likely associated with any environmental hazards due to the Gulf War or of an undiagnosed etiology.  Rather, the Veteran's chronic fatigue is explained by his life circumstances including his full-time demanding job and active home life.  

After a May 2013 sleep study, the Veteran was diagnosed with obstructive sleep apnea.

A June 2013 statement from C.G., DO indicates that the Veteran has "symptoms of chronic fatigue syndrome" and a diagnosis of obstructive sleep apnea.  She further stated that the Veteran "does not report any known risk factors that may have precipitated his condition with the exception of previous military service and vaccinations."  

A June 2015 VA PTSD disability benefits questionnaire notes that the Veteran's PTSD causes sleep disturbance, such as difficulty falling or staying asleep or restless sleep.  

The post-service treatment records note that the Veteran has complained of chronic fatigue in relation to his fibromyalgia and shoulder pain.  

While the record shows that the Veteran experiences symptoms of chronic fatigue, it does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes in accordance with 38 C.F.R. § 4.88a by a competent medical source.  Indeed, the December 2011 VA examiner specifically found that the Veteran does not have chronic fatigue syndrome.  While the Board acknowledges the August 2010 diagnosis, the December 2011 VA opinion is found to be more probative.  The examiner reviewed the entire claims file, including the August 2010 records, and found that the diagnostic criteria set forth in 38 C.F.R. § 4.88a had not been met.  Rather, the examiner determined that the Veteran's chronic fatigue is explained by his lifestyle.  Additionally, the Veteran's treatment records indicate that fatigue has been linked to several of his current diagnoses, including fibromyalgia, PTSD, and obstructive sleep apnea.  As such, the Veteran's fatigue is not considered a sign or symptom of an undiagnosed illness.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report symptoms observable through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of chronic fatigue syndrome and comment on the etiology of the Veteran's reported chronic fatigue are complex medical issues not subject to lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite medical knowledge to provide such medical opinions.  Therefore, his opinion on such matters is not due probative value, and does not weigh against the December 2011 VA examiner's opinion that the Veteran does not satisfy VA's diagnostic criteria for chronic fatigue syndrome.

In summary, the record does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes, as provided in 38 C.F.R. § 4.88a sufficient for presumptive service connection for a medically unexplained chronic multisymptom illness.  Additionally, in the absence of proof of a present disability, there can be no valid claim for direct service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, as the Veteran's fatigue is linked to diagnosed conditions, it is not subject to presumptive service connection for an undiagnosed illness.  See Gutierrez, 19 Vet. App. at 10 (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Fibromyalgia

As noted above, the Veteran has qualifying service in Southwest Asia during the applicable period, and fibromyalgia is one of the qualifying presumptive conditions under 38 C.F.R. § 3.317.

During a December 2011 VA Gulf War Guidelines examination, the examiner noted the Veteran's history of treatment for fibromyalgia beginning in August 2010.  Additionally, the examiner noted that the Veteran was prescribed Lyrica for the condition.  However, after a review of the medical records, taking a history, performing a physical examination, and reviewing medical literature, the VA examiner found that it is less than likely that fibromyalgia is an accurate diagnosis for the Veteran's condition.  The examiner explained that the August 2010 private medical records do not accurately describe the criteria that were used to make the diagnosis and that his examination of the Veteran did not result in findings consistent with the diagnostic criteria for a fibromyalgia diagnosis.  Rather, the examiner found the Veteran's areas of tenderness and myalgia to be associated with known etiologies.  

The Veteran's treatment records include July 2011 private treatment records diagnosing fibromyalgia syndrome with associated joint pain and widespread muscle pain.  June 2013 correspondence from C.G., DO notes that the Veteran's diagnoses include fibromyalgia syndrome.  A March 2014 statement from Dr. O.S. indicates that laboratories showed normal thyroid function, normal vitamin D level, and a negative hepatitis profile which "further confirms the diagnosis of Fibromyalgia."  The Veteran's ongoing treatment records list fibromyalgia on the Veteran's problem list and Lyrica prescribed for the condition on the Veteran's medication list as recently as June 2017.      

In affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of fibromyalgia.  As such, the Veteran meets the requirement for presumptive service connection under the provision applicable to Veterans of the Persian Gulf War because (1) he served in the Southwest Asia Theater of operations during the Persian Gulf War and (2) has a diagnosis of fibromyalgia that is 10 percent disabling, as continuous medication is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that service connection for fibromyalgia is warranted.  See 38 C.F.R. § 3.102.


C. Obstructive Sleep Apnea

Based on a May 2013 sleep study, the Veteran was diagnosed with moderate obstructive sleep apnea.  The Veteran reported chronic fatigue, difficulty falling and staying asleep, and gasping for air in his sleep.  Accordingly, the requirements for Shedden element (1) have been met.   

The Veteran's service treatment records are absent of complaint or treatment for sleep apnea.  There is a one-time notation of "still feeling tired after sleeping" during his deployment to Southwest Asia in 2007-2008 noted on a February 2008 post-deployment health assessment.  However, the Veteran denied continuation of the feeling after his deployment and did not indicate any problems with sleeping on a January 2009 post-deployment health assessment.  Further, there is no evidence of any referral or treatment for a sleep impairment during his active service. 

A June 2013 statement from Dr. C.G. indicates that the Veteran has obstructive sleep apnea but "does not report any known risk factors that may have precipitated his condition with the exception of previous military service and vaccinations."  

VA sought a medical opinion in August 2015 to address the etiology of the Veteran's diagnosed obstructive sleep apnea.  The doctor noted review of the Veteran's claims file, including pertinent treatment records, and review of medical literature regarding obstructive sleep apnea.  The doctor opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service, to include exposure to environmental hazards in Southwest Asia.  Additionally, the examiner found that the Veteran's sleep apnea was less likely than not caused by or aggravated by an already service-connected disability, to include PTSD.  The rationale was that the Veteran's sleep apnea, diagnosed as obstructive sleep apnea, is "by definition" caused by an anatomic obstruction or collapse of the upper airways during sleep.  This obstruction is associated with obesity, anatomic positioning, and swelling or hypertrophy of the upper airway anatomy.  The examiner stated that the Veteran's PTSD would less than likely have any effect on the anatomic obstruction of the upper airways during sleep to prevent airflow or breathing.  The doctor also found that excessive weight was the most common contributing factor to the Veteran's obstructive sleep apnea, as indicated by the sleep study recommendations including weight reduction.  As such, the etiology of the current obstructive sleep apnea is more likely than not related to the obstruction in the upper airways due to adipose tissue which correlates to the weight gain since service.  The doctor cited to medical literature to support his findings.  

Based on the evidence above, the Board finds that service connection for obstructive sleep apnea is not warranted.  In this regard, the August 2015 VA opinion is found to be the most probative evidence of record.  While the June 2013 private physician suggested that the Veteran's sleep apnea could be related to his "military service and vaccinations", there is no rationale or explanation for this assertion.  Additionally, Dr. C.G. did not address the risk factors identified by the August 2015 VA examiner, including that the Veteran's post-service weight gain was the most likely cause of his sleep apnea.  Finally, the August 2015 VA physician cited to medical literature to support his findings.  As such, the August 2015 opinion is persuasive regarding a lack of nexus between the Veteran's service and his obstructive sleep apnea. 

The Board notes that the Veteran is competent to report on symptoms which are capable of lay observation, including symptoms of feeling tired and unrested.  Layno, 6 Vet. App. 465.  However, as to the specific issue in this case, the question of the etiology of the Veteran's obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1377 n.4.  Sleep disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments are afforded no probative weight.   

In sum, there is no evidence of obstructive sleep apnea in service and no competent evidence linking the Veteran's current obstructive sleep apnea to his period of active service.  It is also noted that obstructive sleep apnea is a known diagnosis and is not considered a medically unexplained chronic multisymptom illness for purposes of presumptive condition under 38 C.F.R. § 3.317.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Gilbert, 1 Vet. App. at 53.  Service connection for obstructive sleep apnea must therefore be denied.

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Headaches

The Veteran's migraine and tension headaches have been rated as noncompensable under Diagnostic Code 8100 pertaining to migraines.  Under Diagnostic Code 8100, a noncompensable rating is assigned for less frequent migraine headache attacks.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

During the December 2011 VA Gulf War General Medical Examination, the Veteran reported chronic headaches for years.  He denied use of medication.  The Veteran stated that the headaches start on the back of his head but that they did not happen all the time.  After a few minutes, they go away.  He stated that the onset of headaches varies and there is nothing that seems to set them off.  They sometimes happen more than once a week or sometimes multiple times a month.  He noted more than 7 in the previous year.  Treatment records from September 2012 indicate that the Veteran denied headaches.  

During an August 2015 VA examination, the examiner noted that the Veteran was diagnosed with migraine headaches in 2001 and tension headaches in 2015.  The Veteran stated that he has had headaches for over 20 years.  He described constant headache pain in the back of his head and neck.  The Veteran stated that he gets a "bad" headache approximately once a month all over his head that have associated nausea and photophobia.  He indicated that medications have not relieved his headaches.  The Veteran denied episodes of incapacitation.  He indicated that he sometimes had pulsating pain with his bad, infrequent headaches but that he gets sharp shooting headache pain in the back of his head with the daily headaches.  The bad headaches are worsened with physical activity.  The examiner noted that the Veteran's treatment plan does not include taking medication but that he does have headache pain on both sides of the head.  He experienced nausea and sensitivity to light during headaches which lasted less than one day.  The Veteran did not have characteristic prostrating attacks of migraine or non-migraine pain.  The examiner did not note any other pertinent physical findings related to the Veteran's headache condition and stated there were no other significant diagnostic test findings or results.  Finally, the examiner stated that the Veteran's headache condition did not impact his ability to work. 
 
The Veteran's treatment records do not show ongoing post-service treatment for or complaints of headaches. 

The Veteran contends he should be entitled to a compensable rating for his service-connected migraine and tension headaches.  The Board notes that the rating criteria for Diagnostic Code 8100 link the ratings for headaches to two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  See 38 C.F.R. § 4.124a.  While the regulations do not define the term "prostrating", the Board notes that Dorland's Illustrated Medical Dictionary (31st ed., 2007) defines it as constituting extreme exhaustion or powerlessness.

Based upon a review of the record, the Board concludes that a compensable rating is not warranted for the Veteran's headaches at any point during the appeal period.  In that regard, the Board notes that, while the record shows that he has had headaches throughout the rating period, such evidence does not show that he has suffered from prostrating attacks averaging one in two months over a period of several months, or for any several-month period, as is required for a 10 percent evaluation.  Additionally, the record shows that he suffers some nausea and photophobia as a result of his headaches; however, the record does not show that he suffers from prostrating attacks or show the extreme exhaustion or powerlessness that is contemplated by the regulations.  Therefore, the criteria for a 10 percent rating for the Veteran's service-connected headaches have not been approximated at any time during the appeal period.  38 C.F.R. § 4.7; Fenderson, supra.

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected headaches.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


B. PTSD

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 70 percent disabling.  He asserts that a higher rating is warranted.

PTSD is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration" can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

During mental health treatment in January 2015, the Veteran reported that he had not been treated since 2012.  He denied inpatient treatment.  The Veteran was described as alert, oriented (times 4), and cooperative.  His speech was within normal limits, and his eye contact was good.  His mood was depressed, and he was tearful at times.  His thought process was somewhat circumstantial, but he was easily redirected.  He denied current suicidal or homicidal intent or plan.  He also denied audio or visual hallucinations or delusions.  The Veteran noted that he lost his job due to taking excessive leave related to his left shoulder disability.

After a June 2015 VA examination, the examiner found the Veteran's symptoms were best summarized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran married at age 27 for 7 years and had one child from that marriage.  He remarried in 2002 and at the time of the examination, lived with his wife.  The Veteran reported driving a truck until 2014, when he stopped due to left shoulder surgery.  He was let go because he could not pass the physical examination.  The Veteran reported initiating mental health treatment in February 2015 for depression, hypervigilance, exaggerated startle response, and anxiety.  He was only treated a few times and was not prescribed medication.  He denied suicidal ideation.  The Veteran reported recurrent, involuntary, and intrusive distressing memories and dreams.  He also noted avoidance of or efforts to avoid memories, thoughts, and external reminders.  The Veteran endorsed feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran also noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and a work-line setting, and impaired impulse control.  On observation, the Veteran was casually dressed and groomed.  He remembered the examiner from a previous examination.  The Veteran was friendly, open, and cooperative throughout the interview.  He appeared to be a good historian, and no gross memory deficits were noted.  

During mental health treatment in July 2016, the Veteran reported that his mood has been stable on medication.  The Veteran denied hopelessness or suicidal ideation.  He noted inconsistent sleep issues and stated that he has low frustration tolerance over generalized worries and life events.  On observation, the Veteran was alert, attentive, and oriented.  He was described as cooperative and reasonable with appropriate grooming.  His speech was normal in rate and rhythm, his language was intact, and his mood was euthymic with a congruent affect.  He denied hallucinations and delusions.  His thought process and association was normal and coherent and he did not have any unusual thought content.  He denied suicidal and homicidal ideation.  His insight was fair and his judgment was good.  

The Veteran provided a private PTSD Disability Benefits Questionnaire completed by R.W., PsyD., in November 2016.  Dr. R.W. found the Veteran's symptoms were best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran was divorced and then remarried for 14 years with 4 grown daughters.  He reported some difficulty maintaining healthy social relations due to PTSD including that he is suspicious and distrusting of people.  The Veteran also reported some social anxiety and intimacy issues and that he avoids unfamiliar activities and is easily irritable in social situations.  He also indicated that he has difficulty getting along with others, especially in work and social settings.  Dr. R.W. further stated that he agreed with the former mental health records and examinations but found that the Veteran continued to have severe symptoms related to his PTSD which disables and prevents him from sustaining gainful employment activity.  The Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, impaired impulse control, and persistent delusions or hallucinations.  

Dr. R.W. went on to note that the Veteran reported a limited support system aside from his wife.  He noted difficulty maintaining relationships related to difficulty controlling anger and his poor conflict-resolution skills.  The Veteran said that he walked around his neighborhood and attended meetings at least once a month.  He goes to church twice a week every week, watches some television, and gets on the computer to stay current with the news.  He enjoys spending time with his wife and his dog.  He denied problems helping his wife with household chores and any problems with personal hygiene.  The Veteran stated that he has paranoid delusions about people and their intentions, especially anyone of Middle Eastern descent, but denied hallucinations.  Dr. R.W. concluded that the Veteran's PTSD is severe enough to preclude him from sustaining substantially gainful employment. 

Based on the above, the Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal period.  In so finding, the Board notes that the Veteran regularly denied hallucinations and was not found to have grossly inappropriate behavior.  He was not in persistent danger of hurting himself or others and was regularly described as well groomed, denying any inability for self-care.  While some memory impairment was noted, it did not approximate the level of memory loss for names of close relatives, own occupation, or own name.  In reaching this conclusion, the Board is aware that the presence of certain symptoms is not necessarily determinative.  Rather, the Board should review the overall occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra. In this regard, the Veteran was noted to be maintaining a marriage for over 14 years at the time of his November 2016 mental health evaluation.  He was notably described as casually and appropriately dressed, being cooperative, and alert and oriented throughout the appeal period.  He also stated on multiple occasions that he stopped working due to his left shoulder disability rather than his PTSD.  While there is evidence of social impairment, the Veteran reported that he enjoyed attending church twice a week, spending time with his wife and dog, and taking walks around his neighborhood.  

The Board has considered the private psychiatric assessment from November 2016.  Despite the increased symptomatology indicated in the examination report, the Board finds that the Veteran's overall disability picture is not manifested by total occupational and social impairment.  As noted above, he maintains a long-term marriage and denied any difficulty assisting with household chores and personal hygiene.  The Veteran's overall disability picture from his PTSD does not more closely approximate a disability rating in excess of 70 percent.  38 C.F.R. § 4.7 (2017).

The Board has also considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms.  The symptoms described by the Veteran are consistent with those in the examination reports and treatment records.  Additionally, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence indicates the Veteran has had no more than severe symptoms or severe difficulty in social and occupational functioning, rather than a total impairment, which is consistent with no greater impairment than that contemplated by the current 70 percent disability rating.

Accordingly, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any point during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.
   
III. Effective Dates

A. Left Shoulder Scar and PTSD

The Veteran's September 2015 Notice of Disagreement expressed disagreement with the effective date of the award of service connection for his left shoulder residual scar and PTSD.  Service connection for his left shoulder residual scar was established in a July 2008 rating decision, effective from May 12, 2008.  Service connection for PTSD was established in a July 2012 rating decision, effective from January 23, 2012.  The Veteran did not file appeals with respect to either of these decisions.  As such, the determinations are final.  38 U.S.C. § 7105.  The current claims for earlier effective dates arise out of denied claims for increased ratings for the Veteran's left shoulder residual scar and PTSD filed in December 2014 and January 2015, respectively.    

The method for overcoming the finality of a decision is a request for revision based on clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Veteran. App. 296, 300 (2006).  As the July 2008 and July 2012 rating decisions are final, the Veteran's September 2015 disagreement with the effective date of service connection for a left shoulder scar and PTSD are considered freestanding claims.  Id.  Accordingly, the claims must be dismissed.

B. Right Shoulder Strain and Migraines

The Veteran's September 2015 Notice of Disagreement also disagreed with the effective dates for service connection for his right shoulder strain and migraines.  Service connection for both conditions was granted in an August 2015 rating decision.  The effective date of December 2, 2014 was assigned for the right shoulder strain and January 23, 2015 was assigned for migraine headaches.    

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Veteran filed a supplemental claim for compensation for "rt shoulder secondary to lt shoulder limited R.O.M." received on December 2, 2014.  Pursuant to 38 C.F.R. § 3.158(a), the proper effective date for service connection for a right shoulder strain is the date of the claim.  There is no evidence of a claim, formal or informal, filed prior to this time related to a right shoulder disability.  Even under 38 C.F.R. § 3.400, the law provides that the effective date of a claim filed after one year from discharge is the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).  Regarding the Veteran's right shoulder disability, he filed his claim more than one year following discharge and medical records do not document treatment for the right shoulder until the August 2015 VA examination.  Further, during the August 2015 VA examination, the Veteran only noted right shoulder pain for the previous couple of years.  Accordingly, there is no evidence or argument to support an effective date for the grant of service connection for a right shoulder strain prior to December 2, 2014, the date the Veteran's claim was received.

The Veteran filed an application for disability compensation and related compensation benefits for headaches received on January 23, 2015.  There is no evidence of a claim, formal or informal, filed prior to this date regarding headaches.  Under 38 C.F.R. § 3.158(a), the proper effective date for service connection for headaches is the date of the claim, January 23, 2015.  In this case, the Veteran filed his claim more than one year following discharge and medical records do not document treatment for headaches until the August 2015 VA examination.  Accordingly, there is no evidence or argument to support an effective date for the grant of service connection for migraine and tension headaches prior to January 23, 2015, the date the Veteran's claim was received.

The law and regulations concerning effective dates are very specific.  The facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is granted.

Service connection for obstructive sleep apnea is denied.

An initial compensable rating for migraine and tension headaches is denied.

A rating in excess of 70 percent for service-connected PTSD is denied.

As a freestanding claim, the claim for an earlier effective date for the grant of service connection for a left shoulder scar is dismissed.

As a freestanding claim, the claim for an earlier effective date for the grant of service connection for PTSD is dismissed.

Entitlement to an effective date prior to December 2, 2014 for the grant of service connection for a right shoulder disability is denied.

Entitlement to an effective date prior to January 23, 2015 for the grant of service connection for headaches is denied.


REMAND

The Veteran's service-connected shoulder disabilities were most recently assessed during an August 2015 VA examination.  The Veteran's treatment records note that he underwent a left shoulder rotator cuff repair in May 2016 after increased reports of pain.  The Board finds that the Veteran should be afforded a new examination of his left shoulder in order to determine the current nature and severity of his service-connected status post left shoulder bone spurs.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the Veteran's service-connected left shoulder scarring should be evaluated.

Further, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As such, the Veteran's service-connected right shoulder strain should also be evaluated in light of the holding in Correia.  The new VA examinations provided to the Veteran must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

While in remand status, any updated treatment records should be obtained.  

Additionally, as noted above, the Board finds that a claim for TDIU is part and parcel of the Veteran's increased rating claims.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must also be remanded to the RO for adjudication.  See Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a notice letter pertaining to the TDIU claim.  Specifically, ensure that the Veteran is furnished proper notice including:

(a) the information and evidence not of record that is necessary to substantiate the claim for TDIU,

(b) the information and evidence that VA will seek to provide, and

(c) the information and evidence that the Veteran is expected to provide.

The letter should also advise the Veteran of the evidence necessary to establish an effective date for this claim, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

2. After obtaining any necessary releases, the RO should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's claims.  All records obtained must be associated with the claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

3. Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left shoulder disabilities, including the Veteran's residual scar from left shoulder bone spurs.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  Any testing deemed necessary should be performed.

Complete range of motion testing of both shoulders should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted or cannot be completed, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Regarding the Veteran's left shoulder scarring, the examiner must conduct physical examination, along with any necessary tests and/or studies, in order to ascertain the severity of any scarring associated with the Veteran's service-connected status post left shoulder bone spurs.  The examiner must indicate the location and size of any residual scar(s) on the Veteran's left shoulder and must note whether any such scar is associated with underlying soft tissue damage, whether there is frequent loss of covering of the skin over the scar, or whether the scar is painful on examination.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO should adjudicate the Veteran's claims, including entitlement to TDIU. If the maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


